         Case 1:19-cv-02194-LAP Document 61 Filed 02/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI,

                      Plaintiff,
                                              No. 19 Civ. 2194 (LAP)
               -against-
                                                        ORDER
MICHAEL DANIELS, and MANGO
CONCEPT LLC,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    The order to show cause (dkt. no. 59) is withdrawn on the

condition that counsel inform the Court by letter no later than

February 18, 2021 of the evidence and witnesses she intends to

present at the inquest.

SO ORDERED.

Dated:       New York, New York
             February 11, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                      1
